Citation Nr: 0831132	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  98-06 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative disc disease, lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran had honorable active military service from 
November 1990 to September 1991, including service in he 
Southwest Asia theater of operations from January to May 
1991.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from October 1996 and October 1997 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, and a February 2007 rating 
decision by the RO in San Juan, Puerto Rico.  In the October 
1996 rating decision, the RO denied service connection for 
PTSD.  In the October 1997 rating decision, the RO denied 
service connection for a skin disorder.  In the February 2007 
rating decision the RO denied an evaluation in excess of 20 
percent disabling for degenerative disc disease, lumbar 
spine.  Jurisdiction over these claims is currently with the 
RO in San Juan, Puerto Rico.  

In August 1998, the veteran testified at a Travel Board 
hearing at the Hartford RO before the undersigned Veterans 
Law Judge (VLJ).  In June 2003, the veteran testified at a 
hearing before a VLJ who is no longer with the Board.  
Transcripts of both hearings are of record.

The Board remanded the first two issues on the first page, 
above, in January 1999, April 2005, and November 2006.  The 
January 1999 remand was necessary so that the RO could 
initiate research as to in-service events, schedule the 
veteran for a VA examination with regard to his claimed PTSD, 
and review and readjudicate his claims.  These actions were 
completed.  The veteran failed to report for a VA examination 
that was scheduled in August 2002.  The April 2005 remand was 
necessary to provide the veteran with VCAA notice, afford the 
veteran another opportunity for a VA examination, and 
readjudicate the veteran's claims.  Those actions were 
completed and the matter was properly returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

In the time period between April 2005 and November 2006, the 
Veterans Law Judge before whom the veteran testified in June 
2003 left the Board.  Hence, the Board remanded the matter in 
November 2006 to schedule the veteran for another hearing 
before another VLJ.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2007).  

In March 2008, the RO scheduled the veteran for a 
videoconference hearing to be held in April 2008.  A Veterans 
Appeals Contact and Locator System (VACOLS) entry shows that 
the April 2008 hearing was postponed due to technical 
difficulty.  Of record is a VACOLS screen printout showing 
that a motion was granted to reschedule the hearing in June 
2008.  A video hearing worksheet shows that the veteran 
failed to show for the hearing scheduled in June 2008.  The 
Board finds that the RO complied with the November 2006 
Remand order and that the matter has properly been returned 
to the Board for appellate consideration.  See Stegall, 
supra.  

The issue of entitlement to a rating in excess of 20 percent 
for degenerative disc disease, lumbar spine is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have PTSD.  

2.  Service connection has not been established for a 
psychiatric disorder.  

3.  The veteran's claimed skin disorder did not have its 
onset during his active military service, and is not causally 
or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007). 

2.  The criteria for service connection for a skin disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §  3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  

VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

For claims initially decided by the RO after enactment of the 
VCAA in November 2000, VCAA notice must be provided prior to 
that initial decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  If complete notice is not provided until after the 
initial adjudication, such a timing error can be cured by 
subsequent legally adequate VCAA notice, followed by 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Moreover, where there is 
an uncured timing defect in the notice, subsequent action by 
the RO which provides the claimant a meaningful opportunity 
to participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The initial decisions by the RO in the issues decided in this 
decision occurred prior to enactment of the VCAA in November 
2000.  In such cases, VA did not err by not providing the 
veteran with VCAA notice prior to the initial adjudication of 
his claims by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, the veteran does have a right to 
VCAA content-complying notice and subsequent VA process.  Id.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).  Here, the VCAA duty to 
notify was satisfied by way of letters sent to the veteran in 
August 2002, April 2005, January 2006, and March 2006 that 
fully addressed all required notice elements.  The August 
2002, April 2005, and January 2006 letters each informed  the 
veteran of what evidence was required to substantiate his 
claims and of the veteran's and VA's respective duties in 
obtaining evidence.  The April 2005 letter specifically asked 
the veteran to send VA any records documenting a current 
diagnosis of PTSD.  Although no longer required, that letter 
also included a request that the veteran submit evidence 
and/or information in his possession to the RO.  The March 
2006 letter provided the veteran with notice as to how VA 
assigns disability ratings and effective dates.  

In April 2006, the VA Appeals Management Center issued an 
SSOC readjudicating the veteran's claims for service 
connection for PTSD and a skin disorder.  Therefore, to the 
extent that there was any defect in the timing of VCAA 
notice, such defect has been cured.  

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient and inpatient treatment records and Social 
Security Administration (SSA) records and decisions regarding 
SSA disability benefits.  The veteran was scheduled for a VA 
examination with regard to his claim for PTSD in November 
1996, August 2002, and June 2005.  He failed to appear for 
the August 2002 examination but underwent the examinations in 
November 1996 and June 2005.  Similarly, a VA skin 
examination was conducted in August 2002.  

Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Service connection claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

A.  PTSD claim - Law and facts

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen, supra.

The evidence required to establish the occurrence of an in- 
service stressor depends upon whether the veteran engaged in 
combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

In contrast, "[w]here . . . VA determines that the veteran 
did not engage in combat with the enemy . . . the veteran's 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).  The requisite 
additional evidence may be obtained from the veteran's 
service medical records or from other sources.  Moreau, at 
395.  

No evidence of record establishes that the veteran engaged in 
combat with the enemy, nor does the veteran contend that he 
engaged in combat with the enemy.  Of record is a DD Form 214 
showing that his primary specialty was that of a food service 
specialist, a function not associated with combat.  This DD 
Form 214 also lists the veteran's awards, decorations, 
medals, badges, and campaign ribbons, none of which is 
indicative of engaging in combat with the enemy.  

A December 1999 letter from the Department of the Army 
corroborated the veteran's account that his unit was 
subjected to SCUD missile attacks during his service in the 
Persian Gulf; thus the occurrence of this stressor has been 
verified.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  This is the only corroborated in-service stressor 
alleged by the veteran.  

The only mention during the veteran's honorable service of 
what could be construed as psychiatric symptoms are found in 
May and June 1991 service medical records.  A May 1991 note 
documents that the veteran reported anxiety and difficulty 
sleeping, related to marital discord.  Clinical findings 
included normal mental status, mood and affect congruent but 
with situational anxiety and/or depressive symptoms.  In June 
1991, the veteran reported insomnia and that he was 
hyperalert.  This was also in the context of marital 
problems.  He was found to be oriented times three, his 
affect was blunted, mood depressed, and memory normal.  
Insight was satisfactory, judgment was intact and he denied 
hallucinations and suicidal and homicidal thoughts.  The 
provisional diagnosis was "marital problems," and his 
symptoms were not attributed to any other cause.  

In a report of medical history, dated in April 1991, after 
the veteran returned from the Persian Gulf, he indicated that 
he did not then have, and had never had, frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  An October 1991 
report of medical examination for separation from active 
duty, contains no indication of the results of psychiatric 
clinical evaluation or if such was conducted.  

Post-service, the first reports of mental health symptoms are 
found two years after the veteran was separated from active 
duty.  October 1993 VA mental health clinic notes document 
the veteran's report that he had a history of depression and 
that he was seen for depression in 1991.  This note includes 
the veteran's report that he served in the Middle East during 
the Persian Gulf War from January to May 1991.  This reported 
service is consistent with the dates found on the veteran's 
DD Form 214.  His report of treatment for depression is 
consistent with the May and June 1991 service treatment notes 
regarding his marital discord.  

The October 1993 note contains the veteran's report that 
"[h]e was sent to Kuwait one day to "observe" the effects 
of [illegible] he saw some dead bodies."  The veteran also 
reported exposure to SCUD attacks.  As to current symptoms, 
he reported apathy, sleep disturbance, difficulty 
concentrating, and irritability, and he denied any previous 
history of psychiatric symptoms.  A provisional diagnosis of 
"depression" was rendered.  A note from the following day 
contains the entry for rule out PTSD and rule out depression.  

In December 1993, the veteran was again diagnosed with 
depression.  A psychiatric evaluation from January 1994 shows 
a diagnosis of dysthymic disorder.  This assessment provided 
a history of the veteran's marital difficulties, stating that 
his spouse left him while he was serving in the Persian Gulf.  
The notes also contain the veteran's report that he worked as 
a welder upon his return to civilian life but lost that job 
after an on-the-job injury.  As of December 1993, he was 
homeless.  

In January 1994, the veteran was hospitalized at a VA 
facility for depression and anxiety.  A full psychological 
assessment was conducted.  Although the veteran denied use of 
alcohol or other substances, the clinician noted that the 
accuracy of the veteran's reports required validation.  A 
clinical narrative summary in this assessment contains 
significant observations, as follows:

The veteran presents with a myriad of 
vague complaints.  He has difficulty 
elaborating on basic descriptions of his 
[symptoms] such as "nervous", "bad 
dreams", or "depressed".  Combined 
with the absence of eye contact and 
evasiveness in responding to other 
inquiries, the veteran comes across as 
either intentionally exaggerating his 
[symptoms] for some secondary gain, or as 
schizoid in his interpersonal style.  
And, while he is clear in associating his 
troubles to his Gulf War service, he does 
not offer any information regarding how 
this experience adversely affected him.  

The VA clinical psychologist provided a diagnostic impression 
of rule out affective disorder versus adjustment disorder for 
Axis I, and "rule out" personality disorder with schizoid 
features, for Axis II.  

May 1994 clinic notes contain a diagnosis of major 
depression.  These notes also contain a report that the 
veteran did not engage in combat during service, reported 
that he had frequent exercises for chemical warfare and scud 
attacks, and no had recurrent dreams of being in combat.  

In February 1996, the veteran was hospitalized for 
detoxification from heroin dependence.  At this time he was 
apparently working as a welder, as he expressed concern that 
if he continued to abuse heroin he would lose that job.  

In November 1996, the veteran underwent a VA examination to 
determine whether he suffered from PTSD.  As a basis for his 
assertion that he suffered from PTSD, he reported that he had 
nightmares related to events of he Persian Gulf War.  He 
reported dreams of SCUD missiles landing close to his 
position and reported that he had been fearful because he was 
required to take medication to guard against the possibility 
of injury due to chemical warfare.  He also reported that he 
saw fragments of a missile about 200 yards from his position.  
He described another frequent nightmare as related to seeing 
the position of his unit from Philadelphia that was destroyed 
by a SCUD missile.  He also reported that he had frequent 
nightmares related to seeing oil well fires and that 
sometimes some dreams were about his unit picking up 
prisoners and keeping them under surveillance.  The examiner 
went on to report that some of the nightmares were not 
related to anything that happened, for example, a nightmare 
in which the veteran is fatally wounded.  

The examiner recounted that the veteran reported serving 
during the Vietnam era but said he was not deployed in 
Vietnam and that this service was a good experience.  He also 
reported that he began to use heroin and alcohol in his 
twenties, and when asked the frequency of use said he could 
not remember.  Also noted by the examiner was that the 
veteran was quite vague about the amount of heroin he had 
used.  

As to his service during the Persian Gulf War, the veteran 
reported that he served there for six months and began to get 
very depressed as soon as he arrived in the Persian Gulf.  He 
reported that he was part of a support unit doing maintenance 
and had different assignments, such as looking for prisoners 
of war, keeping prisoners, and supplying the troops in the 
front.  He reported that he did not see anyone dying or any 
violent action, other than the consequence of SCUD missile 
attacks.  He reported being concerned about chemical warfare.  

The examiner diagnosed the veteran with PTSD, dysthymia, and 
heroin and alcohol dependence.  Explaining this diagnosis, 
the examiner stated that the veteran met the criteria for 
PTSD based on his nightmares and memories of traumatic 
experiences during the Gulf War.  This is the extent of a 
rationale provided by this examiner.  

In March 1997, the veteran was again hospitalized for 
approximately one week, with diagnoses of opiate dependence 
and major depression.  There is no mention of PTSD in this 
report.  Rather, Axis I diagnoses are listed as opiate 
dependence, "rule out" substance abuse induced mood 
disorder, and "rule out" major depression.  

Of record is a May 1997 Social Security Administration (SSA) 
disability determination examination report that carries a 
diagnosis of PTSD.  The SSA medical documentation consists 
mostly of copies of VA treatment records.  The only support 
for this diagnosis, as mentioned in the report, is that VA 
had diagnosed the veteran with PTSD.  

The veteran testified before the undersigned in August 1998.  
During that testimony, the veteran's representative asked him 
if he had witnessed a SCUD missile destroyed by the Patriot 
defense system.  See August 1998 Hearing transcript at 5.  
The veteran's response is listed as "inaudible" in the 
transcript.  However, given the nature of the following 
questions the Board assumes that the veteran answered in the 
affirmative.  

In January 1999 and again in March 1999, the veteran was 
treated by VA on an inpatient basis.  A January 1999 
discharge summary recounts a history of his psychiatric 
diagnoses.  That historical section reports that the veteran 
carried diagnoses of major depression, polysubstance abuse, 
opiate dependence, and questionable PTSD.  This summary 
recorded the veteran's report that he had been involved in 
drugs since age 14, began intravenous heroin use at age 16, 
and continued drug use on and off until after the Gulf War, 
when his spouse left him, after which his use increased.  The 
attending psychiatrist provided diagnoses of ethanol abuse 
and opiate dependence. 

The March 1999 hospital summary contains diagnoses by an 
attending psychiatrist of major depressive disorder, 
psychosis - not otherwise specified, "rule out" 
schizophrenia, shizo-affective disorder, and "rule out" 
PTSD.  With regard to PTSD, the past psychiatric history 
section of the discharge summary states that "[t]he patient 
has applied for PTSD-related disability.  He describes 
flashbacks of Gulf War experiences."  

VA inpatient and outpatient mental health treatment notes 
from December 2002 through March 2003 are devoid of any 
diagnosis of PTSD.  These notes provide diagnoses of 
substance use disorder, depressive disorder with psychotic 
features, and a number of other psychiatric diagnoses.  

In June 2003, the veteran testified at a personal hearing 
before a VLJ.  During that hearing the veteran provided no 
new information as to the reported stressors but did report 
that his primary symptom was dreams of events that he says he 
did not experience, such as engaging in firefights with the 
enemy.  See June 2003 hearing transcript at 6-7.  

Given the confusion as to whether the veteran suffered from 
PTSD and, if he did, from what stressor(s), the Board 
remanded this matter in April 2005 to afford the veteran 
another VA examination.  The Board instructed the examiner to 
assume that the veteran was exposed to SCUD missile attacks 
during service.  

In June 2005, the veteran underwent the specified VA 
examination.  The examiner indicated that he reviewed the 
veteran's claims folder and he acknowledged the assumption 
that the veteran experienced SCUD missile attacks during 
service.  The examiner reported that the veteran appeared 
very sedated, apparently from a substance effect, did not 
volunteer information, and alleging that he did not remember 
events.  The veteran also denied drug use.  As to an 
assessment of PTSD, the examiner stated that the veteran made 
no reference to any stressor or to any emotional reactions to 
his service during the Persian Gulf.  No PTSD symptoms were 
elicited.  Diagnoses were rendered of opiates dependence and 
substance induced mood disorder, depressed.  

The examiner provided that, based upon a review of the 
veteran's medical history, it is unlikely that the veteran 
suffers from PTSD.  Specifically, the examiner stated that 
the SCUD missile attacks experienced by the veteran during 
the Persian Gulf War have produced no psychiatric 
symptomatology in the veteran.  He also found that the 
veteran does not fulfill the diagnostic criteria for PTSD 
related to any military service experiences or to any other 
situation.  The examiner also opined that the veteran's 
current neuropsychiatric conditions of opiate dependence and 
substance induced mood disorder were not related to, due to, 
aggravated, or incurred during his military service.  

Also associated with the claims file are disability records 
obtained from the Social Security Administration in March 
2006.  These records do not indicate a diagnosis of PTSD.  
Rather the records show that the veteran has a primary 
diagnosis for SSA purposes, of disorders of the back, with 
secondary diagnoses of substance addiction disorder 
(alcohol); and affective, anxiety, and personality disorders.  

B.  PTSD claim - analysis

This case turns on whether the veteran suffers from PTSD, 
that is, whether he has the claimed disability.  Medical 
opinion evidence of record is in conflict as to this element 
of his claim.  The credibility and weight to be attached to 
medical opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board must also assess the credibility and probative 
value of the veteran's statements.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In doing so, the 
Board has "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the veteran had extensive outpatient psychiatric 
treatment and numerous hospitalizations for substance abuse 
and psychiatric symptoms from October 1993 to November 1996, 
medical professionals did not find that he had PTSD.  The 
record shows instances where it is clear that the medical 
professionals considered whether the veteran had PTSD, for 
example the statement in October 1993 to "rule out" PTSD.  
Yet, after three years of treatment by mental health 
professionals the veteran was not diagnosed with PTSD.  This 
is evidence that he does not have the disorder.  

Of particular note are the comments by the clinical 
psychologist who assessed the veteran in January 1994 during 
one of his hospitalizations resulting from reports of 
depression and anxiety.  The psychologist statement is 
telling, given that he was fully aware of the stressful event 
later corroborated, exposure to SCUD missile attacks.  He 
found the veteran to be providing only vague complaints and, 
although the veteran sought to attach his symptoms to his 
Gulf War service, he could do little more than make that 
assertion, as shown by the psychologist's statement that 
"while he is clear in associating his troubles with his Gulf 
War service, he does not offer any information regarding how 
this experience affected him."  In short, the veteran 
provided only a conclusory connection between his symptoms 
and his service.  

One factor in assessing credibility is the demeanor of the 
witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The 
January 1994 description by the psychologist is evidence of 
the veteran's demeanor.  The veteran's wholly conclusory 
association of symptoms with his service coupled with his 
described evasiveness in avoiding the psychologist's 
inquiries, and his lack of eye contact, provide evidence that 
the veteran is not credible as to his asserted association of 
his symptoms with service.  Telling also in this regard is 
the psychologist's statement that "the veteran comes across 
as either intentionally exaggerating his [symptoms] for 
secondary gain, or as schizoid in his interpersonal style."  
This is evidence that, not only is the veteran's association 
of his symptoms with an in-service event not credible, but 
also that his reports as to his symptoms are not credible.  

This January 1994 assessment weighs against the veteran's 
claim for two reasons.  First, although treating medical 
professionals had much more time and opportunity to evaluate 
the veteran than is to be had in a VA examination for 
compensation and pension purposes, and were fully on notice 
from the veteran as to his claimed in-service stressor and 
his stated relationship of his symptoms to that stressor, the 
result was that he was not diagnosed with PTSD.  Had the 
veteran suffered from PTSD, it is reasonable to expect that 
the mental health professionals that came in contact with 
him, including this clinical psychologist, would have 
diagnosed PTSD.  

Second, the psychologist's remarks provide evidence that the 
veteran is not credible.  Hence his references to service 
with regard to his claimed psychiatric symptoms are of little 
value as are the described severity of his symptoms and these 
reports by the veteran do not represent the truth, even from 
his perspective.  

Evidence most favorable to the veteran's claim comes from the 
November 1996 VA examination report, because that report 
shows a diagnosis of PTSD.  Significantly, the report is 
devoid of any indication that the examiner reviewed the 
veteran's claims file or any other objective medical history.  
All historical references are stated merely as reports from 
the veteran.  

That the only history provided is that by the claimant is not 
a bright-line rule that an examination based on that history 
is not probative.  See Buchanan v. Nicholson, 451 F3.d 1331 
(Fed. Cir. 2006).  However, where that history is found to be 
inaccurate or where the veteran is not credible, the value of 
the report is reduced.  Id.  The report contains references 
by the veteran that provide additional evidence that he is 
not credible, and that the history provided by the veteran is 
not accurate.  

The veteran reported that he served in the military from 1970 
to 1973 and had a good experience.  This statement is 
inconsistent with the facts surrounding his earlier service.  
An August 1994 reply to VA from the service department shows 
that the veteran served from March 1971 to September 1972.  
This amounts to 18 months of service, half the period 
reported by the veteran.  This is not merely a difference in 
the amount of service the veteran had in the 1970's, 
misstated due perhaps to bad memory.  Rather, as the next 
paragraph will make clear, the veteran could not but be aware 
that he was misstating the facts.  

Service department records show that the veteran enlisted for 
a three-year period but received an Undesirable (other-than-
honorable) Discharge.  A ten page SUMMARY OF PROCEEDINGS 
dated in August 1972 documents that the veteran's military 
service during that period could not be considered even a 
marginally good experience.  Indeed, the summary shows that 
the veteran had numerous legal difficulties with military 
authorities, including six Article 15 non-judicial 
punishments and one special court martial.  

The veteran's report to the examiner as to that earlier 
service therefore appears to the Board to have been an effort 
to manipulate the outcome of the examination, not only by 
presenting not only a false history as to the length of his 
other-than-honorable service, but also by mischaracterizing 
that service.  The veteran could have either not commented as 
to the quality and length of this period of service, or 
alternatively, accurately characterized the length and 
character of that service.  Instead, he misreported the dates 
of his service and, more important, characterized the service 
as a good experience, implying service quite different from 
that which is shown by the record.  

We acknowledge that the quality and length of the veteran's 
earlier service is not at issue here.  However, the veteran's 
misstatement and mischaracterization of fact are pertinent to 
this appeal because they show that he is not credible.  This 
is of particular importance in the context of that particular 
examination report because the report is based on an 
inaccurate history; the examiner not having reviewed any 
objective history.  This further reduces the probative value 
of the November 1996 report.  See Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993 (finding that the Board may reject a 
medical opinion based on facts provided by the veteran 
previously found to be inaccurate).  

For the reasons stated above, the Board assigns negligible 
probative weight to the November 1996 VA examination report.  

The Board has also considered the May 1997 document contained 
in the SSA records which lists a diagnosis of PTSD.  There is 
no evidence of supporting evidence for that diagnosis other 
than VA records.  The diagnosis is therefore of little 
probative value because it is little more than confirmation 
that the veteran had been diagnosed with PTSD by the November 
1996 VA examiner.  

Other than that SSA statement, evidence from March 1997 to 
June 2005 consistently provides diagnoses of psychiatric 
conditions other than PTSD.  These records show that the 
veteran had frequent interaction with mental health 
professionals, and are similar to the records prior to the 
November 1996 VA examination.  Again, the nearest to an 
independent diagnosis of PTSD is found in the January 1999 
discharge summary, following hospitalization at a VA facility 
for depression and substance abuse.  This reference is that 
the veteran carried diagnoses of major depression, 
polysubstance abuse, opiate dependence, and questionable 
PTSD.  This notation is of a historical nature.  
Significantly, even though the psychiatrist was on notice 
that the veteran historically carried a questionable 
diagnosis of PTSD, the psychiatrist diagnosed the veteran 
with ethanol abuse and substance abuse.  This assignment of 
such diagnoses along with the absence of a diagnosis of PTSD 
is evidence that the psychiatrist found the veteran not to be 
suffering from PTSD, and is further evidence against his 
claim.  

The Board assigns considerable weight to the report of the 
examination conducted in June 2005.  That examiner indicated 
that he had reviewed the veteran's claims file, and thus the 
examination findings are highly probative because the 
findings are based upon a review of an accurate medical 
history, which in this case is considerable.  The Board finds 
it significant that the veteran attended the examination but 
did not reference any stressor, made no mention of emotional 
reactions as to his service in the Persian Gulf or any other 
military service, and demonstrated no PTSD symptoms.  The 
conclusion by the examiner that the veteran did not suffer 
from PTSD is supported by clear and logical reasoning, 
indicating that the veteran's symptoms do not conform to a 
DSM-IV diagnosis of PTSD.  

In assembling all of the relevant evidence of record the 
preponderance of the evidence is against a finding that the 
veteran suffers from PTSD.  Favorable to the veteran's claim 
is the diagnosis of PTSD provided by the November 1996 
examiner and repeated in the May 1997 SSA records.  As 
explained above, this evidence is of slight probative value.  
Unfavorable to the veteran's claim is the large volume of 
outpatient and inpatient clinic notes prior to the November 
1996 examination, the large volume of such notes following 
the November 1996 examination, and the highly probative 
results of the June 2005 examination.  Also weighing against 
the veteran's claim is his demonstrated lack of credibility, 
which draws into question the veracity of his reports of 
symptoms.  

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which in-service 
incidents have resulted in the claimed disability.  See 38 
U.S.C.A. § 1110.  Hence, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
recognizes that the Court of Appeals for Veterans Claims has 
held that the presence of a chronic disability at any time 
during the claim process can support a grant of service 
connection if there is a relationship to service, even where 
the most recent diagnosis is negative.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  However, where, as in this case, 
the overall evidence of record shows no fully-supported 
diagnosis of PTSD, that holding is inapplicable.

In view of the foregoing, because the evidence of record is 
overwhelmingly against a finding that the veteran has PTSD as 
a result of active military service, his claim for service 
connection must be denied.  

C.  Skin disorder claim

Of record is medical opinion evidence, described below, that 
the veteran suffers from a skin disorder because of stress, 
i.e., PTSD, from his Persian Gulf experiences.  This gives 
rise to a claim based on a theory of secondary service 
connection.  The veteran has also asserted that he had a skin 
disorder during service, which continued after service.  He 
thus also seeks to establish service connection on a theory 
of direct service connection.  

Secondary service connection is a theory or entitlement 
whereby service connection can be established when an 
otherwise non-service-connected disability is proximately 
caused or aggravated by a service-connected disability.  See 
38 C.F.R. § 3.310 (2007).  As service connection has not been 
established for the condition to which the veteran seeks to 
tie his skin disorder service connection claim, service 
connection for a skin disorder is not established on a theory 
of secondary service connection.  Moreover, as explained in 
the discussion regarding the veteran's claim for service 
connection for PTSD, the preponderance of the evidence 
establishes that the veteran has no psychiatric symptoms as a 
result of his service.  

Service medical records contain a single report of skin 
symptoms.  In January 1991, the veteran was treated for a 
genital wart which he reported had had been present for two 
months.  A report of medical examination for separation from 
active duty, dated in October 1991, contains a normal 
clinical evaluation of the veteran's skin.  Notes entered 
next to the clinical evaluation checklist state that the 
veteran had a tattoo on his right upper arm and a scar on his 
right knee.  In an associated report of medical history, the 
veteran indicated that he did not then have, nor had ever 
had, skin diseases.  This is evidence against the veteran's 
claim, because it tends to show that he did not have a skin 
disorder during service.  

Post-service, the first report of a skin disorder in found in 
November 1993 VA treatment notes which document a diagnosis 
of nummular eczema.  In December 1993 the veteran underwent a 
VA skin examination, during which he reported that his skin 
would itch more when he was nervous.  The examiner described 
the veteran's skin condition as overall dry skin, 
particularly in the lower legs as well as excoriated nodules 
and papules of the lower legs, shoulders, and scalp.  He 
diagnosed the veteran with prurigo nodularis, "rule out" 
lichen simplex chronicus, and dry skin.  He opined that the 
veteran's skin disorder stemmed from his anxieties, and 
mentioned that the veteran had a current VA psychiatric 
appointment.  

During the August 1998 hearing, the veteran testified that 
his skin rash had begun while he was serving in the Persian 
Gulf, and had continued to the present.  August 1998 hearing 
transcript at 10.  He also testified that he did not seek 
treatment during service for the skin condition, because he 
felt that it would go away.  Id. at 13.  

Given the veteran's demonstrated lack of credibility, 
discussed above, the Board finds the absence of reports of a 
skin disorder during service to be more probative of whether 
the veteran had a skin disorder during service than his 
explanation for the lack of treatment reports, especially 
because the later explanation is offered in the context of 
seeking to obtain VA benefits.  Hence, the Board makes a 
factual finding that the veteran did not have any of the 
symptoms of a skin disorder during service that he was found 
to have after service.  The only skin ailment present during 
service was the single instance of genital warts.  

In August 2002, the veteran again underwent a VA skin 
examination.  The examiner diagnosed the veteran with 
neurodermatitis, atrophic scars secondary to the 
neurodermatitis, and xerosis.  He noted that the veteran's 
skin lesions were secondary to a neuropsychiatric disorder, 
that is, that the skin lesions were related to stress 
experienced during the Persian Gulf War.  

Essentially, with a finding that the veteran's skin disorder 
did not manifest during service, his claim hinged on a 
finding of secondary service connection due to PTSD.  As the 
Board has herein determined that the veteran does not have 
PTSD, service connection for a skin disorder secondary to 
PTSD has no legal foundation.  

In summary, the veteran's currently claimed skin disorder, 
first diagnosed some two years after separation from service, 
did not have its onset during service.  The only medical 
evidence relating the veteran's skin disorder to service are 
the statements by medical examiners that his skin disorder is 
related to stress during the Persian Gulf.  As service 
connection has not been established for PTSD or any 
psychiatric disorder, there is no legal basis for 
establishing service connection on a secondary service 
connection theory of entitlement.  Likewise, the 
preponderance of the evidence is against establishing service 
connection pursuant to a direct theory of entitlement.  For 
these reasons the veteran's claims for service connection for 
a skin disorder must be denied.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for a skin disorder is denied.  


REMAND

In February 2007, the RO denied the veteran's claim for 
entitlement to an evaluation in excess of 20 percent 
disabling for degenerative disc disease of the lumbar spine.  
In March 2007, the RO received a letter from the veteran 
expressing disagreement with that decision and an intent to 
appeal the decision to the Board.  That communication 
constituted a notice of disagreement with the February 2007 
decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26 (2007).  

A review of the record fails to reveal that a statement of 
the case has been issued with regard to the February 2007 
decision.  Hence, a remand is required so that the RO can 
issue a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding 
the issue of entitlement to an evaluation 
in excess of 20 percent disabling for 
degenerative disc disease of the lumbar 
spine.  Then, if, and only if, the veteran 
perfects an appeal to the Board by timely 
filing a substantive appeal as to that 
issue, return the matter to the Board for 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


